Ross, J. (concurring).
I am in accord with the determination that the seizure of the .22 caliber pistol from this defendant violated his right to privacy. However, I do so only on constraint of the Court of Appeals decisions in People v Samuels (50 NY2d 1035) and People v Batista (68 AD2d 515; affd 51 NY2d 996). The purchase of a holster, in and of itself, should, as Chief Judge Cooke reasoned in Samuels (supra, concurring p 1038), furnish the authorities with the requisite reasonable suspicion of criminality. The act of purchasing this implement, the primary utilization of which is known to all, should transcend the first level of permissible police intrusion and permit the police to encroach on a citizen’s liberty to obtain a reason for the purchase, short of a forcible seizure (People v De Bour, 40 NY2d 210). Viewed in this light, all of. Police Officer Vitale’s actions under the circumstances before us would have been proper. By requiring the suppression of this handgun we are placing undue burdens on those whom we entrust with the responsibility of protecting our well-being in times of need. Our actions, and those of other courts whose determinations are binding on us, should not be rendered in a vacuum, but in these decisions, utmost consideration should be given to the realities of everyday living.